Citation Nr: 1047844	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  08-38 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from September 1995 to October 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In March 2010, the Board remanded the Veteran's claims of 
entitlement to service connection for a right hamstring disorder 
and for a low back disorder for further development.  In an 
August 2010 Decision Review Officer Decision, service connection 
was granted for right hamstring autograft with adhesions, status 
post adhesiolysis.  As a result, that issue has been resolved and 
is not before the Board. See Grantham v. Brown, 114 F.3d 116 
(Fed. Cir. 1997).

In an August 2010 supplemental statement of the case, the RO 
continued to deny service connection for low back disorder.  
Thus, the issue of entitlement to service connection for a low 
back disorder remains on appeal and is addressed by the Board in 
this decision.


FINDING OF FACT

A low back disorder was not demonstrated in-service, spinal 
arthritis was not compensably disabling within one year of the 
Veteran's discharge from active duty, and a current low back 
disorder is not related to service or to a service-connected 
disability.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during active 
service, spinal arthritis may not be presumed to have been so 
incurred, and a low back disorder is not proximately due to or 
the result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in October 2007 that fully 
addressed all notice elements and was sent prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claim and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the Veteran 
of what type of information and evidence was needed to establish 
a disability rating and effective date.  Accordingly, no further 
development is required with respect to the duty to notify.

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Arthritis may be presumed to have been incurred in service, if 
the evidence shows that such disease became manifest to a degree 
of 10 percent or more within one year from separation from active 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995). 38 C.F.R. § 3.310.

Factual Background

The Veteran seeks entitlement to service connection for a back 
disorder, including as secondary to a right knee disability.  In 
a March 2001 rating decision service connection was granted for a 
right knee disability. 

The Veteran's service treatment records are negative for any 
complaints of or treatment of a low back disorder.

Post service, private treatment reports show that in April 2003, 
the Veteran was seen with complaints of persistent low back pain 
over the past year without any relief from physical therapy or 
steroid injections.  It was noted that he worked as an 
electrician at Vandenberg Air Force Base and that it was a 
rigorous job requiring activities such as climbing telephone 
poles.  The physician reported that an October 2002 MRI of the 
lumbar spine showed a centrally herniated disc at L4-5 and 
recommended that the Veteran undergo a bilateral discectomy since 
conservative treatment has not worked.  The records further show 
that the Veteran underwent a lumbar laminectomy at L4-5 in 
January 2004, but that he continued to complain of back pain.

The Veteran underwent a VA examination of the spine in January 
2008 and while the examiner conducted a physical examination of 
the Veteran's lumbar spine, he failed to provide a diagnosis or 
statement as to the etiology of the disability.  It was noted, 
however, that lumbar spine x-rays were essentially within normal 
limits.

In light of the VA examiner's failure to provide a nexus opinion 
the Board remanded the claim in March 2010 for further VA 
examination.

The Veteran underwent a VA examination in May 2010 and was 
diagnosed as having lumbar degenerative disc disease, status post 
laminectomy, without radiculopathy.  X-rays of the lumbar spine 
revealed minimal anterior hypertrophic spine spondylosis at L4 
and L5.  The examiner concluded that the lower back injury 
occurred after service and was not caused by or related to 
service or caused by, related to or worsened beyond natural 
progression due to the service-connected right knee condition.  
The examiner stated that the preponderance of the medical 
evidence and expertise does not support the right knee condition 
or treatment in the pathology or etiology of the lumbar spine.  
Furthermore, the examiner reported that there is no medical 
evidence to support knee disease as an aggravant in the 
pathogenesis of spine conditions.  

Analysis

The medical evidence establishes a current diagnosis of 
degenerative disc disease of the lumbar spine.  In this case, 
however, there is no credible and competent evidence of any 
chronic back disability in-service, or of spinal arthritis within 
one year of the Veteran's release from active duty.  The first 
documentation of a back disorder in the record is in 2002, which 
is 2 years after discharge from service.  An April 2003 record 
notes a history of onset only a year earlier which would have 
been long after separation from service.  This length of time is 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  Furthermore, the competent medical opinion from the 
May 2010 VA examiner establishes that the Veteran's low back 
disorder is not related to service but rather to a post-service 
injury.  Accordingly, service connection for a low back disorder 
is not warranted on a direct or presumptive basis.

With respect to issue of entitlement to secondary service 
connection for a low back disorder , the May 2010 VA examiner 
concluded that the Veteran's back disorder was unrelated in any 
way to his right knee disorder.  The opinion was based on a 
thorough review of the Veteran's medical history and included 
consideration of the Veteran's complaints of back problems over 
the years.  There is no medical evidence to the contrary.  
Accordingly, service connection for a low back disorder on a 
secondary basis is also not warranted.

The Veteran, without medical training, does not meet the burden 
of presenting competent evidence as to medical cause and effect, 
or a diagnosis, merely by presenting his own statements.  While 
the Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain, he is not competent to 
offer a medical conclusion.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  There is no evidence 
showing, and the Veteran does not assert, that he has medical 
training to provide competent medical evidence as to the etiology 
of the claimed low back disorder.

The evidence establishes the Veteran's low back disorder is not 
related to service or his service-connected right knee 
disability.  The preponderance of the evidence is against the 
Veteran's claim.  The claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


